UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1827


GARY JONES,

                    Plaintiff - Appellant,

             v.

PAUL GRAZIANO;          MELISSA       FRENTZ;     ROBIN     MACK;     TAMEKA
STEVENS,

                    Defendants - Appellees,

             and

MARK SCURTI; ROBERT COOPER,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:16-cv-02478-GLR)


Submitted: December 22, 2017                                 Decided: January 11, 2018


Before TRAXLER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gary Jones, Appellant Pro Se. Carrie Blackburn Riley, BLACKBURN RILEY LLC,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Gary Jones appeals the district court’s order entering judgment for Defendants in

this civil action arising out of an eviction from public housing. We have reviewed the

record and find no reversible error. Accordingly, we deny the motion for appointment of

counsel and affirm for the reasons stated by the district court. Jones v. Graziano, No.

1:16-cv-02478-GLR (D. Md. Aug. 3, 2016 & June 23, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3